                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAYTON COTE,                                                                  No. 4:18-CV-01440

                             Plaintiff,                                       (Judge Brann)
              v.

U.S. SILICA COMPANY,
NORFOLK SOUTHERN
CORPORATION,
SCHNELL INDUSTRIES, and
FB INDUSTRIES,

                            Defendants.

                                                           MEMORANDUM OPINION

                                                               NOVEMBER 1, 2018

I.            BACKGROUND

              On February 26, 2018, Plaintiff, Dayton Cote, (hereinafter “Cote”), filed a

four-count complaint against Defendants, U.S. Silica Company (hereinafter

“Silica”), Norfolk Southern Corporation (hereinafter “Norfolk Southern”), Schnell

Industries (hereinafter “Schnell”), and FB Industries (hereinafter “FB”). The

action was originally filed in the Eastern District of Pennsylvania and later

transferred to this Court on July 23, 2018. Jurisdiction is predicated on diversity.

              Two pending motions were also transferred to this Court – Defendant

Schnell’s Motion to Dismiss Pursuant to Rule 12(b)(2) and (6)1 and Defendant

                                                            
1
       ECF No. 29.
Silica’s Motion for a More Definite Statement Pursuant to Federal Rule of Civil

Procedure 12(e).2 For the reasons that follow, Defendant Silica’s motion will be

granted, and Defendant Schnell’s motion will be granted in part and denied in part;

I will provide leave for the parties to engage in jurisdictional discovery; Cote will

be directed to file an amended complaint.

II.           DISCUSSION: Defendant Schnell’s Motion to Dismiss

              A.             Motion to Dismiss Standard Under Federal Rule of Civil
                             Procedure 12(b)(2)

              “In reviewing a motion to dismiss under Rule 12(b)(2), [the Court] ‘must

accept all of the plaintiff’s allegations as true and construe disputed facts in favor

of the plaintiff.’”3 “Although plaintiffs bear the ultimate burden of proving

personal jurisdiction by a preponderance of the evidence, such a showing is

unnecessary at the preliminary stages of litigation.”4 “Rather, [at the motion to

dismiss stage] plaintiffs must merely allege sufficient facts to establish a prima

facie case of jurisdiction over the person.”5

              To determine jurisdictional questions, the Court must “accept as true all

allegations of jurisdictional fact made by the plaintiff and resolve all factual
                                                            
2
       ECF No. 28.
3
       Pinker v. Roche Holdings Ltd., 292 F.3d 361, 368 (3d Cir. 2002) (quoting Carteret Sav.
       Bank, FA v. Shushan, 954 F.2d 141, 142 n. 1 (3d Cir.1992).
4
       In re Chocolate Confectionary Antitrust Litig., 602 F. Supp. 2d 538, 556 (M.D. Pa. 2009)
       (Conner, J); see also Mellon Bank (E.) PSFS, Nat’l Ass’n v. Farino, 960 F.2d 1217, 1223 (3d
       Cir.1992).
5
       Id.


                                                               - 2 - 
disputes in the plaintiff’s favor.”6 However, that being said, “at no point may a

plaintiff rely on the bare pleadings alone in order to withstand a defendant’s Rule

12(b)(2) motion to dismiss for lack of in personam jurisdiction.”7 Once that

defense is raised, the plaintiff must sustain its burden by establishing jurisdictional

facts through sworn affidavits, testimony or other qualified evidence.8 “A Rule

12(b)(2) motion . . . is inherently a matter that requires resolution of factual issues

outside the pleadings, [in order to determine] where in personam jurisdiction

actually lies.”9

              B. Facts Alleged in the Complaint

              The facts alleged in the complaint, which I must accept as true for the

purposes of this motion, are as follows.

              Dayton Cote was an employee of a non-defendant, Shale Rail, LLC, a

subsidiary of Northeast Freight Transfer, Incorporated.10 One of Cote’s job duties

was to transfer “frac sand” from railroad cars to tractor-trailers on arrival of the

frac sand at the Shale Rail transfer yard in Wysox, Bradford County,




                                                            
6
       Belden Techs., Inc. v. LS Corp., 626 F. Supp. 2d 448, 453 (D. Del. 2009).
7
       Patterson by Patterson v. F.B.I., 893 F.2d 595, 604 (3d Cir. 1990)
8
       See Patterson by Patterson v. F.B.I., 893 F.2d 595, 603–04 (3d Cir. 1990); Time Share
       Vacation Club, 735 F.2d at 67 n.9.
9
       Time Share Vacation Club, 735 F.2d at 67 n.9.
10
       ECF No. 1 at ¶ 2.


                                                               - 3 - 
Pennsylvania.11 Defendant Silica produced and sold frac sand through a quarry it

owned in Mapleton Depot, Pennsylvania and was responsible for “loading

operations” at the quarry.12 Defendant Norfolk Southern was the railroad company

that transferred the frac sand from Silica’s Mapleton Depot quarry to the Shale Rail

transfer yard in Wysox.13

              Defendant Schnell is a Canadian corporation that manufactures and sells

commercial equipment, including the ‘transloader’ (defined below) at issue here,

model TLX 36.14 Defendant FB is, similarly, a Canadian corporation that

manufactures and sells commercial equipment.15

                “Silica’s frac sand is delivered to the Shale Rail facility via rail hopper car

and is transferred to tractor trailers by gravity feeding the sand through a sliding

gate at the bottom of the rail hopper car.”16 “The sand pours through the open gate

from the rail hopper car onto a ramped conveyor belt, called a transloader.”17 “The

transloader belt then raises the sand and dumps it into a tractor trailer for delivery




                                                            
11
       Id. at ¶ 2 and 8 and 22.
12
       Id. at ¶ 3-5.
13
       Id. at ¶ 8.
14
       Id. at ¶ 10-12 and 30.
15
       Id. at ¶ 13-15.
16
       Id. at ¶ 24.
17
       Id.


                                                               - 4 - 
by road.”18 “One function of the transloader is a Power Take-Off (“hereinafter

PTO”).19 “The PTO is a hydraulically powered shaft on the transloader that

connects to the gear on the rail cars’ sliding gate assembly.”20 “A transloader PTO

is used to open and close the rail car’s sliding gate with a hydraulic lever, rather

than cranking the gear by hand.”21

              Frac sand has various grades.22 “The Northeast Freight transfer employees

who transferred the sand from rail car to tractor trailer via transloader routinely

encountered difficulty with a particular grade of sand, 100 Mesh.”23 “More

specifically, the sand was prone to clumping and solidifying due to excess moisture

such that it would not properly gravity feed out of the bottom of the rail cars.”24

“The quality of Silica’s 100 Mesh sand from Mapleton Depot was so poor that the

Northeast Freight Transfer employees at the Shale Rail transfer yard would

routinely be required to reach into the bottom of the rail hopper car to break up

solidified sand product so that it would gravity feed through the opening at the




                                                            
18
       Id.
19
       Id. at ¶ 25.
20
       Id.
21
       Id.
22
       Id. at ¶ 22.
23
       Id. at ¶ 26.
24
       Id.


                                                               - 5 - 
bottom of the hopper.”25 “The problem with the 100 Mesh sand from Mapleton

Depot was such that entire hopper cars were sometimes unable to be emptied at the

Shale Rail transfer yard because the sand load had solidified and lodged in the

hopper car.”26 “In such circumstances, the rail cars were set aside and sat at the

Shale Rail yard.”27 “It is believed, and therefore averred, that U.S. Silica was

aware of the problems with their 100 Mesh sand…”28

              On February 27, 2016, Cote and his co-workers were at the Shale Rail

transfer yard unloading Silica’s 100 Mesh frac sand from the Norfolk Southern

“rail hopper car.”29 The sand was wet and “had solidified into such large sections

such that it would not gravity feed out of the sliding gate at the bottom of the

hopper.”30 “While Mr. Cote had his hand in the hopper car in an effort to free up

the sand, a co-worker used the PTO to slam the gate shut, not realizing that Mr.

Cote’s hand was reaching through the gate.”31 “The absence of lock out/tag out

provisions on the PTO lever permitted Mr. Cote’s co-worker to partially sever Mr.




                                                            
25
       Id. at ¶ 29.
26
       Id. at ¶ 27.
27
       Id.
28
       Id. at ¶ 28.
29
       Id. at ¶ 33.
30
       Id. at ¶ 34.
31
       Id. at ¶ 36.


                                                               - 6 - 
Cote’s right dominant hand at the wrist when the PTO lever was engaged.”32 Cote

was airlifted for emergency surgery which re-attached his hand.33

              Cote asserts that the Schnell transloader was defective, “in that the control

level for the PTO failed to have lock out/tag out provisions…”34 Specifically, Cote

alleges that the Schnell transloader that injured him “failed to contain lock out /tag

out provisions that would prevent the railcar gate from being closed on a person.”35

              As noted, Cote brings four counts against Defendants for their part in his

injury. Count I is negligence against Schnell and FB; Count II asserts strict

liability against Schnell and FB; Count III alleges negligence against Norfolk

Southern; Count IV is negligence against Silica.

              C.             Analysis

                             1.              Personal Jurisdiction

              Rule 4(e) of the Federal Rules of Civil Procedure permits a district court to

assert personal jurisdiction over nonresidents to the extent allowed under the law

of the state where the court sits.36 Pennsylvania’s long-arm statute authorizes this

Court to entertain jurisdiction over non-resident defendants, acting directly or by

                                                            
32
       Id. at ¶ 37.
33
       Id. at ¶ 38.
34
       Id. at ¶ 31.
35
       Id. at ¶ 32.
36
       Fed. R. Civ. Pro. 4(e); Time Share Vacation Club v. Atl. Resorts, Ltd., 735 F.2d 61, 63 (3d
       Cir. 1984).


                                                               - 7 - 
an agent, upon “[c]ontracting to supply services or things in this

Commonwealth.”37 Jurisdiction over such a person may be exercised “to the

fullest extent allowed under the Constitution of the United States and may be based

on the most minimum contact with this Commonwealth allowed under the

Constitution of the United States.”38 Consequently, the reach of this Court’s

personal jurisdiction under the Pennsylvania statute is coextensive with the due

process clause of the Fourteenth Amendment to the United States Constitution.39

              As general personal jurisdiction confers the broadest scope, the first step in

the inquiry is to determine whether a defendant’s contacts with the forum state are

sufficient to support that jurisdiction.40 A party subject to the general jurisdiction

of a state can be called to answer any claim against him in that forum, regardless of

whether the cause of action has any connection to the state.41 In the present case,

however, the parties agree that Defendant Schnell, a business incorporated in and

with its principal place of business in Canada, does not maintain sufficient contacts

with Pennsylvania to be subject to the general jurisdiction of the courts of the

Commonwealth.42

                                                            
37
       42 Pa. C.S.A. § 5322(a)(2).
38
       42 Pa. C.S.A. § 5322(b).
39
       See Time Share Vacation Club, 735 F.2d at 63.
40
       Mellon Bank (East) PSFS, Nat’l Assoc. v. Farino, 960 F.2d 1217, 1221 (3d Cir. 1992).
41
       Id.
42
       See, e.g. Def. Br. ECF No. 34 at 7 and Pl. Br. ECF No. 30 at 11. 0


                                                               - 8 - 
              Absent this general authority, a court may exercise jurisdiction only if

specific personal jurisdiction exists.43 This inquiry focuses on the relationship

among the defendant, the forum, and the present litigation.44 The plaintiff’s claims

must relate to or arise out of the defendant’s contacts with the forum.45 Such

contacts must be constitutionally sufficient so as to comport with the due process

clause of the Fourteenth Amendment and with “traditional notions of fair play and

substantial justice.”46 Contacts that are merely “random, isolated or fortuitous” are

not sufficient to confer jurisdiction.47 “Jurisdiction is proper, however, where

contacts proximately result from actions by the defendant himself that create a

‘substantial connection’ with the forum State.”48

              The United States Court of Appeals for the Third Circuit applies a three-part

test to determine whether specific personal jurisdiction exists.49 First, the

defendant must have “purposefully directed its activities” at the forum state.50

Second, the litigation must “arise out of or relate to” at least one of those
                                                            
43
       Mellon Bank, 960 F.2d at 1221.
44
       Pinker v. Roche Holdings, Ltd., 292 F.3d 361, 368 (3d Cir. 2002).
45
       Mellon Bank, 960 F.2d at 1221.
46
       Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (citing Milliken v. Meyer, 311 U.S.
       457, 463 (1941)); see also Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474–76 (1985);
       Pinker, 292 F.3d at 368–69.
47
       Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 774 (1984); World-Wide Volkswagen Corp.
       v. Woodson, 444 U.S. 286, 297 (1980).
48
       Burger King, 471 U.S. at 475 (citing McGee v. Int’l Life Ins. Co., 355 U.S. 220, 223 (1957)).
49
       O’Connor v. Sandy Lane Hotel Co., Ltd., 496 F.3d 312, 317 (3d Cir. 2007).
50
       Id. (quoting Burger King, 471 U.S. at 472).


                                                               - 9 - 
activities.51 Third, if the first two requirements are met, a court may consider

whether the exercise of jurisdiction otherwise “comports with notions of ‘fair play

and substantial justice.’”52

              As an initial matter, it is important to note that Third Circuit has recently

held, in Shuker v. Smith & Nephew, PLC,53 that the ‘stream of commerce’ theory is

insufficient to establish specific personal jurisdiction over a defendant. “The

stream-of-commerce theory contends, essentially, that specific personal

jurisdiction exists over a non-resident defendant when that defendant has injected

its goods into the forum state indirectly via the so-called stream of commerce,

rendering it foreseeable that one of the defendant’s goods could cause injury in the

forum state.”54 “Plaintiffs must instead rely on ‘some act by which the defendant

purposefully avails itself of the privilege of conducting activities within the forum

State, thus invoking the benefits and protections of its laws.’”55




                                                            
51
       Id. (quoting Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414–15 n. 9
       (1984) (internal quotations omitted)).
52
       Id. (quoting Burger King, 471 U.S. at 476).
53
       885 F.3d 760 (3d Cir. 2018).
54
       Id. at 780 (internal citation omitted).
55
       Id. quoting Asahi Metal Indus. Co. v. Superior Court, 480 U.S. 102, 109 (1987) (plurality
       opinion).


                                                               - 10 - 
              Cote’s colorfully written brief56 proposes the following as evidence that

Schnell has purposefully availed itself of the privilege of conducting business

within the Commonwealth:

        “Defendant’s track record over the past six years proves otherwise; both its

              actions and explicit statements make it patently clear that it ‘wanted in’on

              Pennsylvania’s fracking boom.”57

        “The mere fact that Defendant started producing these ‘frac sandloaders’

              right at the onset of Pennsylvania’s fracking boom alone gives rise to the

              inference of purposeful availment in Pennsylvania – the North American

              capital of fracking.”58

        “But far beyond that fair and reasonable inference, we have Defendant’s

              own words, making it clear that Defendant’s transloaders were made

              specifically for the fracking boom, and thus Pennsylvania. Indeed, in its

              public social media accounts, Defendant proudly boasts of manufacturing

              transloaders for the purpose of ‘#fracking’ and transporting ‘#fracsand’. See

              Schnell Industries Inc., August 5, 2016 & November 6, 2017 Facebook posts

              (accessed June 15, 2018) attached hereto collectively as Exhibit ‘2.’ In

              Defendant’s own words, its transloader is a ‘#sandloader’ for ‘#fracking’.
                                                            
56
       ECF No. 30.
57
       Id. at 5.
58
       Id. (emphasis in original).


                                                               - 11 - 
              See Exhibit ‘2.’ Simply put, Defendant most assuredly could have

              anticipated being haled into court in Pennsylvania, the unrivaled hotbed of

              fracking.”59

        “Perhaps most telling, glaringly absent from Defendant’s Rule 12(b)(2)

              motion is an affidavit from a corporate designee, e.g. Brenton Dueck,

              attesting to a lack of sales or contacts in Pennsylvania.”60

        “All told, by word, deed and common sense, there is ample evidence to

              conclude that Defendant ‘wanted in’ on Pennsylvania’s fracking boom.”61

              Although the burden is low for Cote to demonstrate the existence of specific

personal jurisdiction in this matter over Schnell, his conclusory arguments have not

reached that low bar. Plaintiff has made inferential leaps, but has provided nothing

concrete enough to demonstrate that Schnell purposefully directed its activities to

Pennsylvania, establishes that this litigation arises out of one of those activities, or

shows that the exercise of jurisdiction comports with notions of fair play and

substantial justice.

              Consequently, I will grant Schnell’s motion only in part. It would abuse my

discretion to disallow “limited jurisdictional discovery to explore” personal


                                                            
59
       Id. at 6.
60
       Id. at 8 (emphasis in original).
61
       Id.


                                                               - 12 - 
jurisdiction here.62 I will therefore provide sixty (60) days for Cote to engage in

jurisdictional discovery with Schnell. To the extent that Schnell’s motion is a

motion to dismiss pursuant to 12(b)(6), it is denied. The denial is without

prejudice with leave for Schnell to re-raise the issues if it is determined that this

Court may exercise personal jurisdiction over Schnell.

III.          DISCUSSION: Defendant Silica’s Motion for a More Definite
              Statement

              A.             Motion for a More Definite Statement Standard

              Federal Rule of Civil Procedure 12(e) permits a party to “move for a more

definite statement of a pleading to which a responsive pleading is allowed but

which is so vague or ambiguous that the party cannot reasonably prepare a

response.” “A motion for a more definite statement is addressed to the sound

discretion of the court, and will not be granted unless the defendant cannot

reasonably be expected to frame a responsive pleading.”63 “In general, ‘a motion

for a more definitive statement is generally disfavored, and is used to provide a

remedy for an unintelligible pleading rather than as a correction for a lack of

detail.’”64 “Rule 12(e) must be read in conjunction with Rule 8, which requires


                                                            
62
       Shuker, at 780.
63
       Robinson v. Penn Cent. Co., 336 F. Supp. 658, 659 (E.D. Pa. 1971); see also
       Charles A. Wright & Arthur R. Miller, Federal Practice & Procedure § 1377 (3d ed.).
64
       Premier Payments Online, Inc. v. Payment Sys. Worldwide, 848 F.Supp.2d 513, 521 (E.D.
       Pa. 2012) quoting Frazier v. SEPTA, 868 F.Supp. 757, 763 (E.D.Pa.1994).


                                                               - 13 - 
only a short and plain statement of the claim showing that the pleader is entitled to

relief.”65 “A party making a Rule 12(e) motion must ‘point out the defects

complained of and the details desired.’”66 “The prevailing standard employed by

Third Circuit courts is to grant a Rule 12(e) motion ‘when the pleading is so vague

or ambiguous that the opposing party cannot respond, even with a simple denial, in

good faith, without prejudice to [itself].’”67 “The basis for granting such a motion

is unintelligibility, not lack of detail.”68

              B.             Analysis

              In this matter, Defendant Silica is moving for a more definite statement, or

in the alternative, to have the allegedly offending paragraphs struck. Specifically,

Silica takes issue with paragraphs 81(h) and 81(j) of the complaint. Paragraph 81

reads, in relevant part: “the negligence and/or carelessness of Defendant, acting as

aforesaid, consisted of the following:…h. Failure to comply with OSHA

regulations; …j. Violating the applicable industry standards.”69




                                                            
65
       Pozarlik v. Camelback Assocs., Inc., No. 3:11-CV-1349, 2011 U.S. Dist. LEXIS 137310,
       2011 WL 6003841, at *2 (M.D. Pa. Nov. 30, 2011)(Caputo, J.).
66
       MK Strategies, LLC v. Ann Taylor Stores Corp., 567 F. Supp. 2d 729, 736 (D.N.J. 2008)
       citing Fed.R.Civ.P. 12(e).
67
       MK Strategies, LLC, at 736 quoting Clark v. McDonald’s Corp., 213 F.R.D. 198, 232-33
       (D.NJ. 2003).
68
       Wood & Locker, Inc. v. Doran & Assoc., 708 F.Supp. 684, 691 (W.D.Pa.1989).
69
       ECF No. 1 at 18.


                                                               - 14 - 
              I agree with Silica’s argument that certain of the allegations of paragraph 81

are overly broad.70 Silica is placed in the unenviable position of attempting to

truthfully answer the complaint, while faced with sweeping and broad averments

regarding compliance with OSHA regulations and industry standards that may be

wholly unrelated to the transport and manufacture of the 100 Mesh sand (i.e.,

whether Silica’s employees wore hardhats or safety goggles).

              Accordingly, the Rule 12(e) motion will be granted. Plaintiff’s amendments

as to paragraphs 81(h) and (j) will be due simultaneously with its amended

complaint as to Defendant Schnell.

IV.           CONCLUSION

              Defendant Schnell’s motion pursuant to Rule 12(b)(2) is granted. Defendant

Schell’s motion pursuant to Rule 12(b)(6) is denied without prejudice with leave to

re-raise should jurisdiction over it exist. Defendant Silica’s motion pursuant to

Rule 12(e) is granted. Plaintiff will be ordered to file an amended complaint. An

appropriate Order follows.

                                                                         BY THE COURT:



                                                                         s/ Matthew W. Brann
                                                                         Matthew W. Brann
                                                                         United States District Judge
                                                            
70
       See e.g., Pozarlik, supra, and Gregg v. LoneStar Transp., LLC, No. CIV.A. 3:14-44, 2015
       U.S. Dist. LEXIS 27680, 2015 WL 1003911, at *5 (W.D. Pa. Mar. 6, 2015).


                                                               - 15 - 
